TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED APRIL 5, 2013



                                       NO. 03-13-00046-CV


                                     Natalie Phillips, Appellant

                                                 v.

                   Jane Doe, as next friend of John Doe, a minor, Appellee




           APPEAL FROM 98TH DISTRICT COURT OF TRAVIS COUNTY
         BEFORE CHIEF JUSTICE JONES, JUSTICES GOODWIN AND FIELD
         DISMISSED ON AGREED MOTION -- OPINION BY JUSTICE FIELD




THIS DAY came on to be submitted to this Court the parties’ joint motion to dismiss the appeal

in the above cause, and the Court having fully considered said motion, and being of the opinion

that same should be granted: IT IS THEREFORE considered, adjudged and ordered that said

motion is granted, and that the appeal is dismissed. It is FURTHER ordered that the appellant

pay all costs relating to this appeal, both in this Court and the court below; and that this decision

be certified below for observance.